      Case 2:21-cv-00054-SMB Document 12 Filed 03/02/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Marcus Don Powell,                                 No. CV-21-00054-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social     Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff’s Motion for Reconsideration. (Doc. 11.)
16   Plaintiff seeks reconsideration of this Court’s order, issued February 8, 2021, dismissing
17   with prejudice certain parts of Plaintiff’s First Amended Complaint (FAC). (Doc. 10.)
18   Specifically, Plaintiff requests the Court to reconsider the dismissal of his claim seeking
19   compensation under the Federal Torts Claims Act (“FTCA”) for alleged intentional
20   infliction of emotional distress and attempted murder. (Doc. 11.) For the reasons outlined
21   below, Plaintiff’s motion is denied.
22          Motions for reconsideration are disfavored should only be granted “in rare
23   circumstances.” Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D. Ariz. 1995).
24   “‘Motions for Reconsideration are not the place for parties to make new arguments not
25   raised in their original briefs,’ nor should such motions be used to ask the Court to rethink
26   its previous decision.” De Nunez v. Comm'r of SSA, 2020 U.S. Dist. LEXIS 199540, at *1
27   (D. Ariz. 2020) (quoting Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D.
28   581, 582 (D. Ariz. 2003)). The Court may grant a motion for reconsideration if: (1) it is
      Case 2:21-cv-00054-SMB Document 12 Filed 03/02/21 Page 2 of 2



 1   presented with newly discovered evidence, (2) has committed clear error, (3) the initial
 2   decision was manifestly unjust, or (4) there is an intervening change in controlling law. (Id.
 3   at 1-2.) (citing Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263
 4   (9th Cir. 1993)). “In order to prove that the Court committed clear error, Plaintiff must
 5   demonstrate that the Court's action fell clearly outside the bounds of its authority.” Wallace
 6   v. Intel Corp., 2006 U.S. Dist. LEXIS 67693, at *9 (D. Ariz. 2007) (quoting McDowell v.
 7   Calderon, 197 F.3d 1253, 1256 (9th Cir. 1999)). “If the propriety of the Court's judgment
 8   is a debatable question, there is no clear error and the motion to reconsider is properly
 9   denied.” Id.
10          Here, Plaintiff’s sole grounds for reconsideration is that the Court erred in
11   dismissing his FTCA claim. However, Plaintiff does not show that the Court committed
12   clear error. The Court’s previous order found that Plaintiff had not exhausted his remedies
13   because he had not filed a report with the appropriate federal agency, and further
14   determined the denial of benefits by the Social Security Administration would not support
15   a claim for intentional infliction of emotion distress or attempted murder. (Doc. 10 at 2.)
16   Plaintiff’s Motion for Reconsideration does not show, or even allege, the Court acted
17   outside its authority. Further, Plaintiff has not demonstrated the Court’s decision contained
18   any error, much less an error that is undebatable. Wallace, 2006 U.S. Dist. LEXIS 67693,
19   at *9. Instead, Plaintiff’s argument is nothing more than an attempt to reargue what the
20   Court has previously decided. As such, the motion will not be granted.
21          Accordingly,
22          IT IS ORDERED that Plaintiff’s request for reconsideration (Doc. 11) is denied.
23          Dated this 1st day of March, 2021.
24
25
26
27
28


                                                 -2-
